In a negligence action to recover damages for personal injuries sustained by the infant plaintiff and for loss of services and medical expenses incurred by his father, plaintiffs appeal from an order of the Supreme Court, Kings County, dated December 7, 1972, which, after a trial on the issue of damages, (1) granted defendants’ motion to set aside a jury verdict of $27,000 for the infant plaintiff and $3,000 for his father and (2) granted a new trial on the issue of damages, unless plaintiffs would stipulate to reduce the verdicts, respectively, to $13,500 and $1,500. Order reversed with costs; motion to set aside the verdicts denied; and verdicts reinstated. There was sufficient evidence to support the jury’s damage awards. The awards were not so excessive as to shock the conscience of the court. The trial court acted improvidently in setting the verdicts aside (see Beich v. Mater Serv. Co., 39 A D 2d 737; Carroll v. Boman Catholic Diocese of Bockville Centre, 26 A D 2d 552). Rabin, P. J., Hopkins, Munder, Martuscello and Shapiro, JJ., concur.